Citation Nr: 0902412	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-12 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
March 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for migraine headaches, as 
well as denied a claim for nonservice-connected pension 
benefits; but granted service connection and assigned an 
initial 30 percent rating for PTSD, effective December 20, 
2004.  The veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) 
in February 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Prior to certifying this appeal to the Board, in a March 2008 
rating decision, the RO granted the veteran's claim for 
nonservice-connected pension benefits.  Because the March 
2008 decision represents a full grant of the benefits sought 
with respect to this issue, this matter is no longer  before 
the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board's decision on the matter of service connection for 
migraine headaches is set forth below.  The claim for an 
initial rating higher than 30 percent for PTSD is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  No complaints of headaches were  documented in service, 
or for many years thereafter, and there is no medical 
evidence of a nexus between any current headache disability 
and either the veteran's military service or his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for claimed  migraine 
headaches, to include as secondary to service-connected PTSD, 
are not met.  38 U.S.C.A. §§ 1101,1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The notice letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
September 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the March 2005 
letter.  

The Board notes that there is no letter that meets the 
Dingess/Hartman notice requirements as regards VA's 
assignment of disability ratings and effective dates.  
However, the lack of such a letter is not shown to prejudice 
the veteran.  In this regard, a  May 2006 supplemental SOC 
(SSOC) provided the veteran with general information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Moreover, because the Board herein denies the claim for 
service connection for migraine headaches, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment (OPT) records dated through January 2007; private 
medical records from Unison Behavior Health Group; and the 
reports of August 2005 and March 2007 VA PTSD examinations.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's STRs are unremarkable for any complaint, 
findings or diagnosis of  headaches.  

The veteran filed a claim for service connection for migraine 
headaches in December 2004 (VA Form 21-526).  On his claim 
form, he stated that he witnessed terrible things during his 
military service and had nightmares, night sweats, and 
flashbacks associated with a diagnosis of PTSD.  He also said 
that he was always angry and had severe migraine headaches.  
He said he was a chronic alcoholic and often drank to stop 
the headaches.  More recently, in a January 2009 Informal 
Brief Presentation, the veteran's representative argued that 
the veteran's migraine headaches are  related to his service-
connected PTSD.

Private treatment records from Unison Behavior Health Group 
indicate the veteran was hospitalized in May 2004 for 
depression and suicidal ideation.  Diagnoses included 
dysthymic disorder, PTSD, and alcohol dependence.  Treatment 
records from Unison dated from May 2004 to February 2005  
note no  complaints of migraine headaches.  

A January 2005 VAOPT record indicates that the veteran 
reported that he had frequent headaches.

The report of the August 2005 VA PTSD examination is 
unremarkable for any complaints of headaches.  

A March 2006 VAOPT record indicates that the veteran 
complained that he has had migraine headaches for years.  He 
said he usually had headaches every two weeks and has never 
had any medical work-up for them.  He said that he was not 
aware of any triggers for the headaches and they were not 
associated with alcohol use.  It was noted that treatment 
with ibuprofen was recommended.

The report of the August 2007 VA PTSD examination is 
unremarkable for any complaints of headaches.

The Board notes, initially, that, while the veteran has 
complained of headaches, in  this case, there is no clear 
medical evidence that the veteran currently suffers from the 
claimed migraine headaches.  However, even if the Board was 
to assume, arguendo, that the veteran's complaints are 
indicative of current migraine headaches (or other current 
headache disability), the claim must be denied on the basis 
of medical nexus.

The first medical evidence noting that the veteran had 
complaints of frequent headaches is dated in January 2005 - 
almost 33 years after he separated from military service.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for direct service connection.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Moreover, neither the 
veteran nor his representative has presented or identified 
any existing medical evidence that would, in fact, support a 
finding of a direct relationship between his current headache 
disability and service.

On the question of secondary service connection, the Board 
notes there is no medical evidence or opinion even suggesting 
a medical nexus between the headaches and the veteran's 
service-connected PTSD.  In March 2006, the veteran stated 
that he was not aware of any triggers for his headaches.  
Furthermore, he did not report any headaches associated with 
PTSD symptoms during the August 2005 and March 2007 VA 
examinations or in any of the VAOPT records.  Significantly, 
neither the veteran nor his representative has presented or 
identified any existing medical evidence that would, in fact, 
support a finding of secondary service connection for 
migraine headaches.  

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions.  
However, to the extent that these assertions are advanced to 
establish a relationship between the migraine headaches and 
either his military service or service-connected disability, 
this evidence must fail.  As indicated above, the claim turns 
on the matter of a medical nexus, or relationship, between 
current disability and either service or service-connected 
disability-matters within the province of trained medical 
professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection, to include on a secondary basis, must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no  competent and probative evidence supports the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for migraine headaches, to include as 
secondary to PTSD, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action with regards to the claim for a higher, initial rating 
for PTSD is warranted.

In July 2008, the veteran responded to a May 2008 letter from 
the RO concerning the assignment of a disability rating for 
PTSD (VA Form 21-4138).  The veteran stated that he was being 
seen by a psychiatrist at the VA outpatient clinic (OPC) in 
Toledo, Ohio, and that this evidence was new and material.  A 
review of the claims file reveals that the RO has requested 
and received VAOPT records from the Toledo VAOPC dated only 
through January 2007.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VAOPT records since January 2007, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met and the 
record is complete, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claim remaining on appeal.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal (to include 
arranging for the veteran to undergo further examination, if 
warranted).  The RO's adjudication of the claim  should 
include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Toledo 
VAOPC all records of evaluation and/or 
treatment for the veteran's PTSD since 
January 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to a higher, initial rating for 
PTSD.  The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the veteran, if 
appropriate), the RO should adjudicate the 
claim for a higher rating for PTSD  in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of  
whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

6.  Unless the claim for a higher, initial 
rating for PTSD is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


